Order of business
The final draft agenda drawn up on 11 March 2010 by the Conference of Presidents pursuant to Rule 137 of the Rules of Procedure has been distributed.
By agreement with the political groups, I would like to propose the following changes:
(IT) I just wanted to inform the President - as I have already done by letter - that the extraordinary committee on the financial crisis has wrongfully excluded the expert, the renowned demographer Professor Bourcier de Carbon, for no reason, describing him as an unsuitable person.
I think that we are dealing with an extremely serious case of someone being excluded on ideological grounds from the position of expert in one of the European Parliament's committees ...
(The President cut off the speaker)
Mr Borghezio, this is not a point of order, since we are talking about a plenary sitting. Please raise such issues during Committee meetings, when this matter can be considered, but in a plenary sitting, points of order have to be about our work in plenary, and not about work in the Committees.
Mr President, on 11 March, at the debate on Arctic policy, with a quarter of my allocated time still left, my microphone was switched off by the ALDE/Liberal Democrat Member in the Chair. This is almost without precedent.
Mr President, I have already sent you a letter - to which I have not received an answer - and I would like to ask you under which rule the microphone was switched off and why it was relevant to apply this rule. I was simply making legitimate - and indeed valid - political comments with which the ALDE Chair disagreed. This is why the microphone was switched off. If the European Parliament censors political comment, it ceases to be a Parliament.
The Vice-President of Parliament who was leading the proceedings at the time correctly applied the procedure related to Rule 20(2) of the Rules of Procedure. I will reply in writing to the letter you sent me.
Thursday
The Group of the European People's Party (Christian Democrats) has requested postponement to the next session of the vote on the motion for a resolution by the Conference of Presidents on transition to the Treaty of Lisbon for pending interinstitutional legislative procedures. So this is about postponement of the vote.
Mr President, we have asked for the postponement of the vote on this motion, in the interests of the House. We had originally agreed to put it on the agenda on the assumption that everything was in order. However, it was a quick procedure, and we have learned in the meantime that not all of the committees had been properly consulted on this issue. It is a motion by the PPE Group, but some of the committees want more time on this very important and complicated matter, however urgent it may be. We therefore ask for the vote on this issue to be postponed.